Citation Nr: 0329048	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  99-23 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1942 to January 1945.  
He died in January 1998, and the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of December 1998 
which denied DIC based on service connection for the cause of 
the veteran's death, and based on the provisions of 
38 U.S.C.A. § 1318.  The appellant testified at a Board 
hearing in March 2001.  In a decision dated in December 2001, 
the Board denied DIC based on claimed service connection for 
the cause of the veteran's death.  The issue of DIC under 
38 U.S.C.A. § 1318 was stayed, pursuant to National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  
Subsequent to additional rule-making by VA, the Federal 
Circuit revised the stay order, and directed VA to process 
all DIC claims except for claims under 38 U.S.C.A. 
§§ 1311(a)2, 1318, where a survivor seeks to reopen a claim 
on the grounds of new and material evidence.  National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
This case was therefore referred for appellate consideration.


FINDINGS OF FACT

1.  An informal claim for a total disability based on 
individual unemployability (TDIU) rating was received by the 
VA in July 1988.

2.  Medical evidence submitted in connection with that claim 
established that the veteran was unemployable due to service-
connected gunshot wound residuals (rated 70 percent 
disabling) as of September 1987.

3.  He died in January 1998. 


CONCLUSION OF LAW

The veteran was entitled to receive a TDIU rating for more 
than 10 years preceding his death.  38 U.S.C.A. § 1318(b) 
(West 2002); 38 C.F.R. § 3.22 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from May 1942 to January 1945.  
He died in January 1998, and the appellant is his surviving 
spouse.  She contends that the veteran was totally disabled 
for more than 10 years prior to his death, and that he filed 
a claim for a total rating in September 1987.  She presented 
her contentions in detail at a Board hearing in March 2001.

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and supplemental 
statement of the case, the appellant has been informed of the 
evidence necessary to substantiate her claims.  Identified 
relevant medical records have been obtained.  The Board finds 
that the notice and duty to assist provisions of the law have 
been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service medical records show that in August 1944, the veteran 
was struck by enemy machine gun fire, sustaining injuries 
primarily to the right hip and low back.  He was discharged 
due to the injuries, and was awarded the Bronze Star Medal, 
Combat Infantryman Badge, and Purple Heart Medal.  

From January 1945 to January 1946, the veteran was rated 100 
percent disabled by the VA for service-connected residuals of 
gunshot wounds involving the right lumbar/hip/buttock area as 
well as the left wrist.  Beginning in January 1946, his 
combined evaluation was reduced to 70 percent, which remained 
in effect until his death in January 1998.  He was in receipt 
of a total TDIU rating, for his service-connected residuals 
of gunshot wounds to the low back and left wrist, from 
December 1992 until his death in January 1998.    

The law provides that DIC is payable to a deceased veteran's 
surviving spouse in the same manner as if the veteran's death 
were service-connected, when the veteran's death was not 
caused by his own willful misconduct, and at the time of his 
death, he was in receipt of or was entitled to receive 
compensation for service-connected disability that was 
continuously rated totally disabling by VA for a period of 10 
or more years immediately preceding death.   38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22(a).  "Entitled to receive" means 
that at the time of death, the veteran had a service-
connected disability rated totally disabling by VA but was 
not receiving compensation for any of various administrative 
reasons delineated, or if the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) 
in a VA decision concerning the issue of service connection, 
disability evaluation, or effective date.  38 C.F.R. § 
3.22(b).  

It is not disputed that the veteran was unemployable due to 
his service-connected gunshot wound residuals to the low 
back, and, as such, entitled to a total rating, beginning in 
September 1987, more than 10 years prior to his death.  All 
of the medical evidence supports this conclusion.  In this 
regard, records received in connection with a claim for an 
increased rating filed in 1989 show that he was hospitalized 
in a private hospital from September to October 1987 for 
evaluation of progressive low back and right leg pain.  
Evaluation disclosed fusion of the sacroiliac joint, bony 
sclerosis and scoliosis, disc disease in the lumbar spine, 
and spinal stenosis at multiple levels.  He underwent 
laminectomy and nerve root decompression.  

From November to December 1987, he was again hospitalized for 
treatment of deep vein thrombosis of the left lower 
extremity, thought to be due to prolonged immobilization.  
Also noted was new atrophy of the right thigh and quadriceps 
area, and lumbar radiculopathy.  He was again hospitalized 
later in December 1987 for gastrointestinal bleeding.  

In January 1988, W. B. Patterson, M.D., wrote, in a letter to 
the veteran's employer, that he had performed a fit for duty 
examination on the veteran.  It was noted that the veteran 
had a non-work related back condition which had required 
surgery in September 1987, and his medical course since then 
had been complicated by several other conditions, recurrence 
of his back pain, and the need for ongoing treatment.  He 
still had very limited activities and continued pain.  Based 
on a physical examination, and review of medical records, it 
was Dr. Patterson's opinion that the veteran's current 
medical condition clearly precluded assignment to even 
restricted duties, and that it was likely that that he would 
be able to return to restricted duties in the near future.  
At a hearing in September 1989, the veteran testified that he 
had to retire from his job at the Postal Service due to his 
back disability. 

However, he did not file a formal claim for TDIU benefits 
until December 1992.  In his claim, he said he had last 
worked full time in September 1987.  In a rating decision 
dated in May 1993, the RO granted a TDIU rating, effective in 
December 1992, based on his statement that he had last worked 
in September 1987, and the January 1988 letter from Dr. 
Patterson reporting that the veteran's medical condition 
clearly precluded assignment to even restricted duties.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); Harper v. 
Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98.

Since it is established that the veteran was unemployable due 
to his service-connected combat wounds beginning in September 
1987, the question for consideration is whether a claim for a 
TDIU rating was filed within a year after that date.  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under VA laws.  38 U.S.C.A. § 5101(a); Jones v. 
West, 136 F.3d 1296 (1998).  A claim or an application is "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 
(1999).  

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a).  When the informal claim pertains to an increased 
evaluation for a service-connected disability, the request 
will be accepted as a claim.  38 C.F.R. § 3.155(c).  Once 
service connection has been established, receipt of specified 
types of medical evidence, including VA examination reports, 
will be accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157.  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of such a claim.  38 C.F.R. § 
3.157(b).  

Once a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU 
rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); VAOPGCPREC 12-2001 (July 6, 2001).  

VA medical records reveal that there was no significant 
improvement after the surgery in 1987.  A VA neurology 
consult in March 1988 noted extensive scarring, disc bulging 
at L3-4, and possible herniated nucleus pulposus.  
Examination disclosed thigh bulk much decreased, and sensory 
examination and gait suggestive of L4-5 radiculopathy.  He 
was thought to have a new herniated nucleus pulposus, 
residual disc disease from surgery and/or adhesive 
arachnoiditis.  Nevertheless, a careful review of the VA 
medical records dated from October 1987 to January 1989 does 
not disclose any specific references to the veteran's 
employability status.  According to his testimony at his 
hearing in September 1989, he was eligible for retirement 
from his job, and since he was no longer able to work, he 
retired.   

However, in connection with a later claim for an increased 
rating, the veteran submitted copies of a claim he had filed 
in July 1988, for reimbursement of medical expenses.  The 
original claim is not currently in the claims file, as it is 
filed at the VA medical center, but the veteran's copies of 
that claim and associated documentation are sufficient to 
identify the evidence of record at that time.  The additional 
VA medical records were in constructive possession of the RO 
as of the date of receipt at the VA medical center.  See Bell 
v. Derwinski, 2 Vet.App. 611 (1992).  

In this claim received in July 1988, the veteran referred to 
4 pages of enclosed medical data.  The 4 pages of medical 
data enclosed at this time were summaries of 2 
hospitalizations in 1987; the January 1988 letter from Dr. 
Patterson, stating that the veteran was unable to return to 
work; and a May 1988 letter from D. Shea, M.D., stating that 
the veteran's shrapnel wound in service was a contributing 
factor to his hospital admission in November 1987 for spinal 
stenosis.  

These records, received by the VA in July 1988, are 
sufficient to constitute an informal claim for a TDIU rating.  
In this regard, the January 1988 letter from Dr. Patterson 
was the principal evidence relied upon by the RO in its grant 
of a TDIU rating in 1992.  This claim remained open until the 
claim was adjudicated in 1993, and to the extent that the RO 
failed to adjudicate this claim, it must be considered clear 
and unmistakable error.  In this regard, the correct facts, 
i.e., the informal claim filed at the VA medical center, as 
they were known at the time, were not before the adjudicator.  
See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. 
Principi, 240 F.3d 1348 (Fed.Cir. 2001).  

Thus, since the veteran had an unadjudicated claim for a TDIU 
rating which was received at the VA in July 1988, along with 
evidence showing his unemployability beginning in September 
1987, due to residuals of his combat wounds, he was entitled 
to a TDIU rating from September 1987, more than 10 years 
prior to his death.  Accordingly, entitlement to DIC, based 
on 38 U.S.C.A. § 1318, is established, and the appeal is 
granted.  


ORDER

Entitlement to DIC based on 38 U.S.C.A. § 1318 is granted.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



